                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA                 Citation Number: 7392462, 7392463,
                                         7392465, M12
                         Plaintiff,            ORDER TO IMPLEMENT A
            vs.                               PAYMENT PLAN FOR FINES
                                                     ASSESSED
EZEKIEL J. GAYTON,
                                                            and
                         Defendant.
                                          ORDER TO QUASH ISSUED BENCH
                                                   WARRANT



      Upon motion of the United States and for good cause shown,

      IT IS HEREBY ORDERED that the above motion to implement the

payment plan for fines assessed and to quash the issued bench warrant is granted.

      DATED this 16th day of September, 2019.




                                        -1-
